Citation Nr: 0305703	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  02-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for nasal deformity 
with obstructed breathing, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from May 1967 to 
April 1970.  

The appeal regarding the evaluation of the veteran's nasal 
obstruction arose from a December 2000 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Portland, Oregon.  A hearing at which the veteran 
testified on this matter was conducted at the RO in December 
2001, and the issue was perfected for appeal in April 2002.  

The issue regarding the evaluation of PTSD arose from a May 
2002 rating action, and was perfected for appeal in January 
2003.  

In addition to the foregoing, the record reflects that at the 
hearing conducted in December 2001, the veteran raised a 
claim for service connection for additional disability 
(including rhinitis) claimed to be secondary to his already 
service connected nasal obstruction.  In this regard, it is 
observed that in subsequently issued supplemental statements 
of the case, the nasal obstruction disability under appeal 
was identified as one that contemplated rhinitis.  The actual 
rating decisions in the claims file, however, including one 
dated as recently as in November 2002, have never included 
that condition (rhinitis) as part of the service connected 
disability.  Absent a formal rating action establishing 
service connection for rhinitis, the Board does not consider 
rhinitis to have been service connected, or that any 
disability it may cause is to be considered in evaluating the 
nasal obstruction which is the subject of this appeal.  That 
notwithstanding, it is clear that a formal decision needs to 
be entered by the RO with respect to the veteran's claim of 
disability that may be secondary to his nasal obstruction.  
Accordingly, this matter is being referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  The highest scheduler evaluation for traumatic deviation 
of the nasal septum is 10 percent, which is the veteran's 
current rating.  

2.  The veteran's PTSD is not shown to be productive of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.

3.  The veteran's disabilities of nasal deformity with 
obstructed breathing and PTSD are not exceptional or unusual.  


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 10 percent for nasal deformity with 
obstructed breathing are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.97; Diagnostic Code 6502 (2002).  

2.  The schedular and extraschedular criteria for an 
evaluation in excess of 70 percent for PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107, (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.130; Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that a significant change 
in the law occurred on November 9, 2000, when the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
With regard to the evaluation of PTSD, a Statement of the 
Case in October 2002 notified the veteran of the schedular 
criteria for ratings of 70 percent and 100 percent, that a 
psychiatric examination was needed to evaluate his PTSD 
disability, and that VA would schedule such an examination.  
The Board notes that the needed examination was conducted in 
October 2002.  With regard to the veteran's nasal disability, 
in a September 2000 letter, the RO notified the veteran that 
the rating board would determine whether a VA examination of 
his nose was needed for rating purposes.  The rating board 
did determine that an examination was needed, and one was 
held in November 2000.  In other words, the RO advised the 
veteran of the evidence needed to substantiate the claims at 
issue and both his and VA's responsibility in obtaining that 
evidence.  The Board finds that the duty to notify provisions 
of the VCAA have been met.

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, during the pendency of the current appeal, the veteran 
has been afforded VA examinations to evaluate the 
disabilities for which he is seeking increased ratings.  He 
has not identified any evidence which might be pertinent to 
his claims which the RO has not obtained and considered.  The 
Board, therefore, finds that the duty to assist under the 
VCAA has been fulfilled.

With respect to evaluating individual disability, the ratings 
that are assigned are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  

With respect to the veteran's nasal obstruction, a review of 
his military records discloses that he sustained a fragment 
wound to the nose in February 1968.  Although the actual 
records of the treatment for this injury are not included 
among the service medical records that are associated with 
the claims file, the veteran was examined for VA purposes 
shortly after his discharge from service.  The report of this 
VA examination, dated in July 1971 revealed that the veteran 
lost the ala and part of the bulba of the nose on the right 
side as a result of his fragment wound, and that he had 
undergone reconstructive surgery of the ala.  X-rays revealed 
the presence of an irregular metallic foreign body posterior 
to the mandible just to the right of the mid-line and 
overlying the right nasal soft tissues.  At the time, the 
veteran complained that he had trouble breathing through the 
nose on the right, and it was observed that the nasal septum 
was deviated.  The presence of a scar over the right lobule 
was also noted.  The diagnosis was:

shell fragment wound, nose with loss of ala, right, 
and bilateral impaired nasal space with retained 
metallic foreign body and cosmetic reconstruction.

In an August 1971 rating action the RO essentially awarded 
service connection for two separate disabilities arising from 
the fragment wound.  One to account for the obstructed 
breathing and one to account for the scars and disfigurement.  
Specifically, a 10 percent disability evaluation was assigned 
for nasal deformity with obstructed breathing, and a separate 
10 percent evaluation was assigned for a disability 
characterized as shell fragment wound, nose, with loss of 
ala, right, and bilateral impaired nasal space with retained 
metallic foreign body and cosmetic reconstruction.  Both 
evaluations were assigned effective from the date of receipt 
of the veteran's claim in May 1971, and have remained in 
effect to the present time.  

The veteran's current appeal arose out of his informal claim 
for increased benefits, received at the RO in July 2000.  In 
that claim, and in subsequent communications, the veteran 
indicated that his concerns arise from the evaluation of his 
obstructed breathing, (as opposed to the evaluation of his 
scars and disfigurement).  In view of that, the Board, like 
the RO, will limit its consideration to that particular 
impairment in this part of the appeal.  As to this 
disability, the veteran was examined for VA purposes in 
November 2000.  The report from that examination revealed 
that the veteran reported having never seen an ear, nose and 
throat specialist since leaving the military but that he 
noticed more nasal congestion, irritation in the nose , 
occasional crusting and blockage to his breathing in the last 
year.  It was particularly bothersome first thing in the 
morning and when doing anything aerobic.  

Physical inspection revealed diminished airway on both sides 
of the nose, estimated at 25 to 30 percent.  The skin graft 
was well healed, and the septum was prominently out of the 
columella and deviated to the left side anteriorly, causing 
partial obstruction of the left nasal airway.  There was no 
evidence of infection, polyps or unusual drainage, and the 
mucosa shrank normally with vasoconstrictor medication.  The 
diagnosis was nasal deformity due to injury while in Vietnam, 
and the examiner commented that the veteran might be a 
candidate for nasal septal surgery in order to relieve some 
of the obstruction from the deformity.  It was recommended 
that the veteran see an ear, nose and throat specialist.  

In January 2001, the veteran was seen by a private ear, nose 
and throat specialist.  The report from the person included 
the veteran's complaint that in the past year he noticed an 
increasing stuffiness to his nose, and that it crusts easily, 
making it difficult to breath.  The veteran also reported a 
distortion in his sense of smell, but his sense of taste 
remained unchanged.  Physical inspection revealed that the 
external nasal anatomy appeared to be within the range of 
normal, but that the nasal ala were slightly narrow.  The 
nasal valve region revealed a very small and tight nasal 
valve on the left, and a smaller than average nasal valve on 
the right.  The examiner also thought that the veteran may 
have had a septal strut in place with some thickening of the 
septum at the caudal end of the septum, which impinged some 
on the left nasal valve region.  Intranasally, there was some 
mild dryness to the nasal mucosa, but no sign of pus or 
polyps.  The septum was considered to be fairly straight 
after about an inch into the nose, but there was a small 
deflection high and to the right side.  The diagnostic 
impression was nasal valve scarring secondary to old trauma, 
and the examiner commented that the veteran might benefit 
from a surgical revision of the septum or nasal ala, but 
cautioned that this could actually result in increased nasal 
scarring and lead to increased obstruction, rather than an 
improvement.

The veteran's claim for an increased rating for nasal 
deformity with obstructed breathing is essentially a claim 
related to the obstruction of his nasal passages and is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6502, pertaining to 
traumatic deviation of the nasal septum.  That diagnostic 
code provides a maximum schedular evaluation of 10 percent 
for nasal septum deviation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Examinations by VA and private physicians have 
revealed partial obstruction of the veteran's nasal passage 
on both sides which has not been reported as 50 percent or 
more obstruction on both sides.  Nevertheless, the RO 
assigned the maximum schedular evaluation of 10 percent under 
Diagnostic Code 6502 for the veteran's nasal deformity with 
obstructed breathing.  While the Board sympathizes with the 
veteran's situation, in which he has to continue to cope with 
a defect of his nasal passages related to a wound sustained 
in combat, VA's rating schedule does not provide a rating in 
excess of 10 percent for that disability.  As noted above, 
the veteran is in receipt of a separate 10 percent rating for 
loss of the right ala of the nose with cosmetic 
reconstruction.

With regard to PTSD, during the pendency of this appeal, the 
RO increased the rating for that disability from 50 percent 
to 70 percent based on the findings of a VA psychiatric 
examination in October 2002, which are discussed below.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, and a general formula for rating mental 
disorders, which provide that:

A 70 percent disability evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to symptoms such as the following: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is assigned with 
total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own 
occupation, or own name.  
  
In a recent decision entered by the United States Court of 
Appeals for Veterans Claims (Court), which affirmed a Board 
decision that denied an evaluation in excess of 30 percent 
for PTSD, the Court rejected an appellant's argument that the 
symptoms listed for PTSD in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, fourth edition (DSM-IV) should replace the 
criteria in the general formula for rating mental disorders 
of 38 C.F.R. § 4.130.  The Court noted that the symptoms 
recited under both the 30 percent and 50 percent ratings in 
38 C.F.R. § 4.130 follow the phrase "such symptoms as" and 
that 'such as' means "for example" or "like or similar 
to."  The Court stated that the factors listed in the rating 
formula are "examples" of conditions which warrant 
particular ratings and that, without those examples, 
differentiating a 30 percent evaluation from a 50 percent 
evaluation would be extremely ambiguous.  The Court stated 
that the VA Secretary, acting within his authority to adopt 
and apply schedule of ratings, chose to create on general 
rating formula for mental disorders and that the Secretary's 
use of the phrase "such symptoms as" followed by a list of 
examples provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  The Court held that, 
in rating mental disorders, VA is to consider all symptoms of 
a claimant's condition which affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 441-443 (2002).

As noted above, 38 C.F.R. § 4.7 (2002) provides that, when 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  During the pendency of this appeal, the veteran 
underwent two VA psychiatric examinations in August 2000 and 
October 2002.  For the reasons stated below, the Board finds 
that the disability picture presented by the findings of 
those examinations does not more nearly approximate the 
criteria for an evaluation of 100 percent.  In this regard, 
the Board notes that entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities (TDIU) was denied by a rating decision 
in November 2002.  The record does not contain a notice of 
disagreement with the RO's denial of entitlement to TDIU, so 
that issue is not before the Board at this time.  Rather, the 
issue is whether the criteria for a rating of 100 percent for 
PTSD have been met.

At the VA psychiatric examination in August 2000, the 
examiner found that the veteran had multiple symptoms of 
PTSD, including nightmares, sleep disturbance, irritability, 
intrusive recollections of Vietnam, and a sense of a 
foreshortened future.  It was noted that the veteran had 
worked for the United States Postal Service for 27 years but 
had recently been removed from a supervisory position after 
conflict with his subordinates.  He was divorced and lived 
alone.  He reported that he had several friends but did not 
see them often. He liked to go on long, solitary bike rides 
on weekends.  On mental status examination, he was in good 
contact with reality; cognitive functioning was grossly 
intact; affect was highly controlled, and mood was dysthymic; 
his spontaneous speech was fluent; he showed signs of 
emotional and physiologic reactivity when describing combat 
in Vietnam.  The diagnosis was PTSD, moderate, chronic.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 60.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 60 denotes moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

At the VA psychiatric examination in October 2002, the 
veteran indicated that he felt that his symptoms of PTSD and 
his psychiatric condition had worsened since his previous VA 
examination.  He reported that his work at the post office 
had become more difficult for him to handle.  He had applied 
for early retirement after 28 years of service, and his 
application had been approved.  He was due to retire in 
January 2003.  On mental status examination, the veteran's 
affect was constricted and his mood was dsysphoric; he was 
well-oriented, pleasant, and cooperative; his thought process 
was coherent and goal-directed; judgment and insight appeared 
to be good.  The veteran stated that it was difficult for him 
to establish a long-term intimate relationship.  He was 
worried that he would remain single and lonely the rest of 
his life.  He indicated that he had good relationships with 
his 3 children and one step-child.  He said that he 
communicated once in a while with his 5 siblings.  He talked 
with one of his brothers sometimes.  He said that he had no 
friends and relied on a therapist for emotional support.  The 
diagnosis was PTSD, moderate to severe.  The examiner 
assigned a GAF score of 50, denoting serious impairment in 
social, emotional, and occupational functioning.

The Board notes that neither of the VA psychiatric examiner 
reported that the veteran has any of the symptoms listed in 
the criteria for a rating of 100 percent.  Nor do their 
findings show a disability picture of total occupational and 
social impairment.  While the veteran is socially isolated to 
a significant degree, he has been found able to perform all 
activities of daily living and maintains limited contact with 
family members.  The examination findings do show that he 
exhibits symptoms listed in the criteria for a 70 percent 
rating, including difficulty in adapting to stressful 
circumstances including work and an inability to maintain 
effective relationships.  In sum, the disability picture 
presented more nearly approximates the criteria for a rating 
of 70 percent than a rating of 100 percent.  For that reason, 
entitlement to an evaluation in excess of 70 percent for PTSD 
is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

In reaching this decision, the Board has considered the 
history of the veteran's disabilities, as well as the current 
clinical manifestations and the effect these disabilities may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. (2002).  Additionally, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations (2002) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board 
finds that in this case, the disability picture of the 
veteran's nasal deformity with obstructed breathing and his 
PTSD is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's nasal and 
psychiatric problems have resulted in frequent 
hospitalizations or markedly interfered with his employment 
(to an extent greater than the level of impairment 
contemplated by the ratings assigned).  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for nasal deformity with obstructed 
breathing is denied.

An increased rating for PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


